1 So. 3d 378 (2009)
Lorna BEACH-MATHURA, Appellant,
v.
MIAMI-DADE COUNTY PUBLIC SCHOOLS/NORLAND MIDDLE SCHOOL and Gallagher Bassett Services, Inc., Appellees.
No. 1D08-4625.
District Court of Appeal of Florida, First District.
January 30, 2009.
Lorna Beach-Mathura, pro se, Appellant.
Liane T. Alvarez of Edwards & Edwards, P.A., Miami, for Appellees.
*379 PER CURIAM.
Upon review of Appellant's response to this court's November 21, 2008, order to show cause, we conclude the order being appealed is a non-appealable, non-final order. See Fla. R.App. P. 9.180(b)(1). Accordingly, the appeal is DISMISSED for lack of jurisdiction.
WOLF, LEWIS, and ROBERTS, JJ., concur.